DETAILED ACTION
Claims 1-2 and 5-7 are presented for examination.
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on January 14, 2022 has been entered.
Claims 1-2 and 5-7 are pending. Claim 5 is amended. Claims 6-7 are newly added. 
Applicant’s arguments, filed January 14, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Status of Rejections Set Forth in the July 15, 2021 Final Office Action
	In reply to the rejection of claim 5 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph), as set forth at p.4 of the previous Office Action dated July 15, 2021, Applicant now amends claim 5 to limit “the neuroprotection” to “prevention of nerve cell loss”, and further adds new claims 6-7 directed to, respectively, the embodiments in which the neuroprotection is “the sparing of nerve cell fibers” (claim 6) or “a combination of both prevention of nerve cell loss and the sparing of nerve cell fibers” (claim 7). Accordingly, the rejection is now hereby withdrawn.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


1.	Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant recites “[a] method for neuroprotection in a subject affected with a neurodegenerative disorder” via “administering to the subject an effective amount of 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydro-pyrrolo[3,2-d]pyrimidin-4-one or a pharmaceutically acceptable salt thereof”. At p.5, l.22-23 of the as-filed specification, Applicant defines the term “neuroprotection” as “prevention of nerve cell loss and/or sparing of nerve cell fibers”. The attempt to limit claim 5 specifically to the embodiment in which “the neuroprotection is prevention of nerve cell loss” renders the claim indefinite because it fails to introduce any further active steps, or any further physical and/or structural limitations to the active step of claim 1, that would account for this specific manner of neuroprotection that is not already provided for in claim 1. Either claim 5 refers to a property inherent to the method of claim 1 (in which case it would fail to clearly further limit the subject matter of parent claim 1), or it seeks to limit the method of claim 1 only to those embodiments that yield this functional objective of “prevention of nerve cell loss” (in which case the claim is additionally indefinite for failing to clearly set forth the nature of the specific embodiments that yield the recited functional property). Similar ambiguity exists also in newly added claims 6-7, which are directed to other forms of neuroprotection circumscribed by the term “neuroprotection” already provided for in claim 1. Clarification is required.
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected.

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claims 5-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As discussed in the §112(b) (pre-AIA  second paragraph) rejections above, this rejection applies to the interpretation of claims 5-7 in which they each define an inherent property of the method of claim 1 and, thus, fail to clearly further limit the subject matter of parent claim 1. Clarification is required. 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 
3.	Claims 1-2 and 5, as well as newly added claims 6-7, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bogevig et al. (WO 2006/062465 A1; June 2006) in view of Choi et al. (“Ablation of the Inflammatory Enzyme Myeloperoxidase Mitigates Features of Parkinson’s Disease in Mice”, Journal of Neuroscience, 2005 July 13; 25(28):6594-6600), each already of record, for the reasons of record set forth at p.4-8 of the previous Office Action dated July 15, 2021, of which said reasons are herein incorporated by reference.
Newly amended claim 5 now defines the neuroprotection of the preamble objective of instant claim 1 as “prevention of nerve cell loss”.
Newly added claim 6 defines the neuroprotection of the preamble objective of instant claim 1 as “sparing of nerve cell fibers”.
Newly added claim 7 defines the neuroprotection of the preamble objective of instant claim 1 as “prevention of nerve cell loss and the sparing of nerve cell fibers”.
As previously established in the grounds for rejection, the effect of mitigating myeloperoxidase (MPO) expression in areas of brain tissue in which such MPO expression has contributed to neural loss and gliosis (as evidenced by Choi’s teachings) would have constituted an effect of “neuroprotection” as recited in instant claim 1 and as further defined in instant claims 5-7, in which there is a “prevention of nerve cell loss” and/or “sparing of nerve cell fibers” in the subject affected with a neurodegenerative disorder. 
Applicant should also note that the recited functional effects of claim 5-7 are apparently achieved via the same active step provided for in the method of claim 1 – i.e., the administration of an effective amount of 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydro-pyrrolo[3,2-d]pyrimidin-4-one (or a pharmaceutically acceptable salt thereof). As the combined teachings of Bogevig et al. in view of Choi et 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that the teaching of “1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydropyrrolo[3,2-d]pyrimidin-4-one is included in the over 30 recited compounds [of Bogevig et al.], but no data is presented for the compound 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydropyrrolo[3,2-d]pyrimidin-4-one” (Remarks, p.4). Applicant argues that “[d]ata is specifically presented for three different compounds, of the over 30 recited compounds”, but not the claimed compound (Remarks, p.4).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s position is unavailing. In the instant case, Bogevig et al. teaches that the 32 exemplified compounds, including that of Ex.9 – i.e., the claimed compound 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydropyrrolo[3,2-d]pyrimidin-4-one, were effective to provide inhibition of MPO with “IC50 values of less than 60 M, which was indicative of useful therapeutic activity” (p.64, l.10-p.65, l.10). Applicant appears to focus narrowly on the fact that only the IC50 values of the compounds of Examples 2, 5, and 11 were specifically reported by Bogevig et al. in the table at p.65, but this is unreasonable as Bogevig et al. explicitly states that such results presented in the table at p.65 were “[r]epresentative results”, and were not intended to be limiting. Applicant also conspicuously ignores Bogevig’s explicit statement that “[w]hen tested in at least one version of the above screen, the compounds of Examples 1 to 32 [which includes the compound of Ex.9] gave IC50 values of less than 60 M, indicating that they are expected to show useful therapeutic activity” (p.65, l.4-6). Such teaching specifically refutes Applicant’s assertion that “no data” was presented in Bogevig et al. regarding the functionality of the instantly claimed 
Applicant argues that Choi et al. fails to “provide any evidence that inhibiting MPO yields neuroprotection” (Remarks, p.5). Applicant opines that Choi’s teaching that MPO alteration was not detected in the striatum as a result of MPTP neurotoxin administration allegedly constitutes evidence that “Choi’s findings are therefore highly preliminary and speculative” (Remarks, p.5). Applicant further contends that “MPTP-induced motor performance deficit, a hallmark symptom of Parkinson’s disease associated with neurodegeneration, was not improved or rescued by MPO deficiency in the MPO-/- mouse, indicating that MPO deficiency did not have a functional neuroprotective effect in the mouse model therein” (Remarks, p.5).
The arguments have been fully and carefully considered, but are not found persuasive.
Applicant’s focus on Choi’s teaching that MPTP neurotoxin-induced motor deficits were as severe in MPO-/- deficient mice as in MPO+/+ wild-type mice (thereby allegedly failing to show protection against functional deficits caused by MPTP neurotoxin) to discount Choi’s overall teachings as “highly preliminary and speculative” is unreasonable, as it fails to consider the full extent of Choi’s teachings. Choi et al. expressly teaches that caudate nucleus tissue of stage 4 human Huntington’s disease (HD) patients exhibited higher GFAP to -actin ratios, as well as MPO to -actin ratios, thereby suggesting that brain MPO expression was found not only in PD, but also in other neurodegenerative diseases in which areas of neural loss are accompanied with gliosis (col.1, para.1, p.6598). Choi et al. further teaches that MPO deficiency was protective against MPTP-induced neurodegeneration, as evidenced by a reduction in dopaminergic neuronal loss observed in mice deficient in MPO (MPO-/-) as compared to wild-type mice (MPO+/+), despite the fact that “the loss of striatal dopamine and the deficit in motor performance caused by MPTP” was unchanged between MPO-/- and MPO+/+ mice (col.1, para.2, p.6598-col.2, para.2, p.6598). Moreover, Choi et al. correlates the presence of increased MPO expression in diseased brains as being indicative of chronic gliosis, wherein neuronal expression of MPO may contribute to the oxidative damage observed in a variety of chronic neurodegenerative disorders, including Alzheimer’s disease (col.1, para.1, p.6599). Such teachings provide at least the requisite reasonable expectation of success 
To the extent that Applicant takes the position that Choi et al. is deficient for failing to demonstrate that inhibition of MPO improves functional motor deficits in patients with neurodegeneration, it should be noted that the features upon which Applicant relies (i.e., a functional neuroprotective effect in improved motor deficits, not just preventing neuronal loss) are not actually recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant opines that, in contrast to Choi’s teachings, the as-filed specification demonstrates that the instantly claimed compound 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydropyrrolo[3,2-d]pyrimidin-4-one yields both a neuroprotective effect, as well as a “functional improvement measured by different behavioural tests” (Remarks, p.5-6).
The arguments have been fully and carefully considered, but are not found persuasive.
Applicant appears to take the position that the instantly claimed MPO inhibitor compound 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydropyrrolo[3,2-d]pyrimidin-4-one unexpectedly yields both a neuroprotective effect and a functional improvement in a mouse model, but such position is unavailing. Firstly, Applicant’s claims are directed only to “[a] method for neuroprotection”, wherein “neuroprotection” is defined at p.5, l.22-23 of the as-filed specification as “prevention of nerve cell loss and/or sparing of nerve cell fibers” – there is simply no requirement in the instant claims that administration of the claimed 
Applicant again reiterates his position that Choi et al. provides only a “preliminary result” that fails to provide “sufficient motivation to administer a[n] MPO inhibitor as a therapeutic for neuroprotection in a subject affected with a neurodegenerative disorder” because the experimental studies “did not observe functional effects of neuroprotection” (Remarks, p.7). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s position is again unavailing. Choi’s teachings as set forth in the grounds for rejection provide at least the requisite reasonable expectation of success that mitigation of MPO expression via administration of a MPO inhibitor (in this case, Bogevig’s MPO inhibitor 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydropyrrolo[3,2-d]pyrimidin-4-one) to a subject with a neurodegenerative disease would have yielded a neuroprotective effect by minimizing neuronal loss and oxidative damage caused by increased MPO expression in areas of neural loss and gliosis. The fact that MPO inhibition may not specifically mitigate functional deficits caused by neurodegeneration in a mouse model thereof does not negate Choi’s teaching that MPO inhibition would have at least provided a beneficial neuroprotective effect in minimizing neuronal loss – which, notably, is the precise therapeutic effect claimed implicitly by the term “neuroprotection” of instant claim 1 (as further defined at p.5, l.22-23 of the as-filed specification 
Applicant argues that “the Examiner is using hindsight reasoning”, as “Choi provides no teaching or evidence administering MPO inhibitors to a subject affected with a neurodegenerative disease is effective to provide a neuroprotective effect” (Remarks, p.7). 
The arguments have been fully and carefully considered, but are not found persuasive. 
To the extent that Applicant suggests that the Examiner’s conclusion of prima facie obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. However, so long as it takes into account only knowledge that was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Here, the knowledge relied upon for the purposes of rejecting Applicant’s claims as prima facie obvious flows directly from the prior art teachings cited and does not, in any way, rely upon Applicant’s own specification for such teachings or guidance.
Applicant’s position that the obviousness rejection must fail because Choi et al. alone fails to teach administration of an MPO inhibitor to a subject affected with a neurodegenerative disease for the purpose of providing a neuroprotective effect cannot be accepted. In the instant case, Choi et al. was not applied alone, but rather in combination with Bogevig’s teachings. Therefore, there is simply no requirement that Choi et al. teach the entirety of the claimed invention (as would be required if Choi et al. were applied as anticipatory prior art under pre-AIA  35 U.S.C. §102). There is no requirement that a single reference teach the entirety of the claimed invention in order to find obviousness. Rather, the test for obviousness is what the combined teachings of the prior art would have suggested to the skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Also, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (such as here, in which the teachings of Bogevig et al. are taken in view of Choi’s teachings). In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant contends that “among all possible MPO inhibitors, there is no motivation to select the compounds disclosed in Bogevig” because “[t]he reference provides no teaching, suggestion or motivation for administering MPO inhibitors to a subject affected with a neurodegenerative disease to provide neuroprotection” (Remarks, p.8). Applicant opines that “although the reference [to Bogevig] evaluated over 30 compounds in an in vitro assay, this full data was not presented and Bogevig only presented data for three selected compounds, not including the compound” claimed (Remarks, p.8).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s position is unavailing. Applicant fails to acknowledge that the grounds for rejection are based upon the combined teachings of Bogevig et al. as taken in view of the teachings to Choi et al. – not Bogevig et al. alone. There is no reasonable expectation, then, that Bogevig et al. alone teach the entirety of the invention as claimed. Again, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (such as here, in which the teachings of Bogevig et al. are taken in view of Choi’s teachings). See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
To the extent that Applicant advances the argument that “there is no motivation to select the compounds disclosed in Bogevig”, this argument is also unavailing. Here, Bogevig et al. teaches 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydropyrrolo[3,2-d]pyrimidin-4-one as a known MPO inhibitor, and further teaches the use of such MPO inhibitors for the treatment of diseases or conditions in which inhibition of MPO is therapeutically useful. Such teachings, when coupled with the teachings of Choi et al. establishing that increased MPO expression was found in areas of neural loss and gliosis in neurodegenerative conditions and that mitigation of MPO expression was effective to provide a protective effect against neuronal loss, provide a reasonable expectation of success in administering Bogevig’s known MPO inhibitor 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydropyrrolo[3,2-d]pyrimidin-4-one to a subject with a neurodegenerative condition to yield a neuroprotective effect against neuronal loss in such subject. Applicant is reminded that obviousness requires only “at least some degree of predictability”, but prima facie successful, but it does not require evidence demonstrating absolute or guaranteed certainty that the invention will succeed.
Finally, Applicant reiterates the argument that Bogevig et al. cannot be relied upon because it fails to present any data identifying the instantly claimed compound 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydropyrrolo[3,2-d]pyrimidin-4-one as an MPO inhibitor. This argument is untenable. Applicant once again conspicuously ignores Bogevig’s explicit statement that “[w]hen tested in at least one version of the above screen, the compounds of Examples 1 to 32 [which includes the compound of Ex.9, which is Applicant’s instantly claimed compound] gave IC50 values of less than 60 M, indicating that they are expected to show useful therapeutic activity” (p.65, l.4-6). Such teaching specifically refutes Applicant’s assertion that “no data” was presented in Bogevig et al. regarding the functionality of the instantly claimed compound 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydropyrrolo[3,2-d]pyrimidin-4-one to effectively inhibit MPO.
For these reasons supra, rejection of claims 1-2 and 5-7 is proper. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Journal of Neuroscience, 2005 July 13; 25(28):6594-6600), each already of record, for the reasons of record set forth at p.8-11 of the previous Office Action dated July 15, 2021, of which said reasons are herein incorporated by reference. 
Newly amended claim 5 now defines the neuroprotection of the preamble objective of instant claim 1 as “prevention of nerve cell loss”.
Newly added claim 6 defines the neuroprotection of the preamble objective of instant claim 1 as “sparing of nerve cell fibers”.
Newly added claim 7 defines the neuroprotection of the preamble objective of instant claim 1 as “prevention of nerve cell loss and the sparing of nerve cell fibers”.
As previously established in the grounds for rejection, the effect of mitigating MPO expression in areas of brain tissue in which such MPO expression has contributed to neural loss and gliosis (as evidenced by Choi’s teachings) would have constituted an effect of “neuroprotection” as recited in instant claim 1 and as further defined in instant claims 5-7, in which there is a “prevention of nerve cell loss” and/or “sparing of nerve cell fibers” in the subject affected with a neurodegenerative disorder. 
Applicant should also note that the recited functional effects of claim 5-7 are apparently achieved via the same active step provided for in the method of claim 1 – i.e., the administration of an effective amount of 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydro-pyrrolo[3,2-d]pyrimidin-4-one (or a pharmaceutically acceptable salt thereof). As the combined teachings of ‘707 or ‘568 in view of Bogevig et al. and Choi et al. provide reason to perform this identical active step of instant claim 1 (and claims 5-7 do not require the performance of any additional active steps to further define the method), instant claims 5-7 define an effect observed in the subject affected with a neurodegenerative disorder following the single active step of administration as already provided for in claim 1 to yield this intended result. Accordingly, the intended result of the method – to provide neuroprotection of the type provided for in 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that neither the ‘707 claims nor the ‘568 claims “teach administration of 1-(2-isopropoxyethyl)-2-thioxo-1,2,3,5-tetrahydropyrrolo[3,2-d]pyrimidin-4-one to a subject affected with a neurodegenerative disorder to provide neuroprotection” (Remarks, p.9). Applicant argues that the additionally cited references to Bogevig et al. or Choi et al. “do[es] not add anything further”, and further incorporates the arguments set forth in reply to the obviousness rejection (Remarks, p.9).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s position that the ‘707 or the ‘568 claims fail to teach the instantly claimed method and, therefore, cannot be relied upon to teach an obvious variation of the instant claims is unavailing. Here, the ‘707 or ‘568 claims were not applied alone, but rather in combination with the cited secondary teachings to Bogevig et al. and Choi et al. As such, there is simply no expectation that the ‘707 or ‘568 claims, taken alone without the cited secondary teachings, teach the identical method as instantly claimed.
To the extent that Applicant relies upon his previously set forth arguments with respect to the obviousness rejection above as to why the instantly claimed method fails to constitute an obvious variant of the ‘707 or ‘568 claims in view of the cited prior art, such arguments were found (and remain) unavailing and are incorporated by reference herein (but not repeated in the interest of brevity in the record). 
For these reasons supra, rejection of claims 1-2 and 5-7 is proper. 

5.	Claims 1-2 and 5, as well as newly added claims 6-7, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,772,890 B2, already of record, for the reasons of record set forth at p.12 of the previous Office Action dated July 15, 2021, of which said reasons are herein incorporated by reference. 

Newly added claim 6 defines the neuroprotection of the preamble objective of instant claim 1 as “sparing of nerve cell fibers”.
Newly added claim 7 defines the neuroprotection of the preamble objective of instant claim 1 as “prevention of nerve cell loss and the sparing of nerve cell fibers”.
As the ‘890 claims recite administration of an identical compound to an identical subject to that instantly claimed - 1-(2-isopropoxyethyl)-2-thioxo-1 ,2,3,5-tetrahydro-pyrrolo[3,2-d]pyrimidin-4-one to a subject with the neurodegenerative disease MSA - the ‘890 patent claims provide for the execution of an active step identical to that recited in claim 1. The performance of the same active step in the ‘890 patent claims as that of instant claim 1 must necessarily yield the same functional result of “neuroprotection” as instantly claimed (and as further defined by instant claims 5-7, which recite that the “neuroprotection” is prevention of nerve cell loss and/or sparing of nerve cell fibers) because products of identical chemical composition cannot have mutually exclusive properties when used in an identical manner. A compound and its attributed properties are inseparable. MPEP §2112.

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[a]s the present application has not been allowed, the claims are not final” and, as such, the rejection should “be held in abeyance until the present claims are otherwise allowable” (Remarks, p.9). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant is correct in stating that the present claims of the instant application are not allowed, as evidenced by the rejections set forth infra. In the absence of a properly filed Terminal Disclaimer, or persuasive distinction (either through amendment and/or remark) of the instant claims over the ‘890 patent claims, the rejection remains proper.
For these reasons supra, rejection of claims 1-2 and 5-7 is proper. 

Conclusion
Rejection of claims 1-2 and 5-7 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 24, 2022